            Case 1:20-cv-09477-JMF Document 7 Filed 11/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NEW YORK WHEEL OWNER LLC, et al.,                                      :
                                                                       :
                                     Plaintiffs,                       :
                                                                       :    17-CV-4026 (JMF)
                  -v-                                                  :
                                                                       :
MAMMOET HOLDING B.V., et al.,                                          :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X
                                                                       :
NEW YORK METROPOLITAN REGIONAL CENTER, :
L.P. II,                                                               :
                                                                       :
                                     Plaintiff,                        :
                                                                       :    20-CV-9477 (JMF)
                  -v-                                                  :
                                                                       :
MAMMOET USA HOLDING, INC.,                                             :
                                                                       :         ORDER
                                      Defendant.                       :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On November 11, 2020, New York Wheel Owner LLC and New York Metropolitan
Regional Center, L.P. II filed a letter in 17-CV-4026 requesting that all claims, counterclaims,
and third-party claims in that case be dismissed without prejudice, with each party to bear its
own costs and attorneys’ fees (subject to the resolution of any motion for sanctions that
Defendants may bring). See 17-CV-4026, ECF No. 303. Defendants in 17-CV-4026 confirm
that they do not oppose that request. 17-CV-4026, ECF No. 304. Accordingly, pursuant to Rule
41(a)(2) of the Federal Rules of Civil Procedure, the Court hereby orders that all claims,
counterclaims, and third-party claims in 17-CV-4026 are DISMISSED without prejudice.1

        On the same date — November 11, 2020 — the parties filed two new actions, reinstating,
in one form or another, all of the claims at issue in 17-CV-4026. First, New York Metropolitan
Regional Center, L.P. II filed a new complaint in this Court against Mammoet USA Holding,
1
        The parties’ letters do not address the effect of this dismissal — which is based, at least in
part, on lack of subject-matter jurisdiction — on the Court’s prior rulings in 17-CV-4026. The
Court leaves that question to another day (and perhaps another tribunal).
          Case 1:20-cv-09477-JMF Document 7 Filed 11/13/20 Page 2 of 2




Inc. in 20-CV-9477 (which the undersigned has accepted as related to 17-CV-4026). See 20-CV-
9477, ECF No. 1. Second, Defendants in 17-CV-4026 apparently filed an action in New York
State court, which, they assert, would allow “all claims asserted” in 17-CV-4026 to “be litigated
in a single forum given the related legal and factual issues.” 17-CV-4026, ECF No. 304.

        In light of these developments, and to discuss the next steps in both cases, the Court will
hold a telephone conference on November 23, 2020, at 4:15 p.m. In advance of the conference,
counsel should confer and, no later than November 19, 2020, file a joint letter on both dockets
discussing the parties’ views on how the Court should proceed in 20-CV-9477 (including
proposed briefing schedules, if applicable). In that same letter, Defendants in 17-CV-4026 shall
indicate whether they believe there is a basis to impose fees, costs, or other sanctions on New
York Wheel Owner LLC or its counsel and, if so, proposing a procedure and schedule for doing
so (after conferring with Plaintiffs). (On that score, this Order supersedes the Court’s Order of
October 29, 2020. See 17-CV-4026, ECF No. 302.) The parties should file a copy of the New
York State court complaint as an exhibit to their joint letter.

        The conference will be held remotely by teleconference in accordance with Rule 2(A) of
the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman. The parties should join the conference by calling
the Court’s dedicated conference line at (888) 363-4749 and using access code 542-1540,
followed by the pound (#) key. (Members of the public and press may also attend using the
same dial-in information; they will not be allowed to speak during the conference.)

        As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall email the
Court a list of counsel who may speak during the teleconference and the telephone numbers from
which counsel expect to join the call. More broadly, counsel should review and comply with the
rules and guidance regarding teleconferences set forth in the Court’s Emergency Individual
Rules and Practices in Light of COVID-19.

       The Clerk of Court is directed to close 17-CV-4026.

       SO ORDERED.

Dated: November 13, 2020                             __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
